

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
July 31, 2015 is entered into among TWIN DISC INCORPORATED and TWIN DISC
INTERNATIONAL, S.P.R.L. successor by conversion to Twin Disc International, S.A.
(individually a “Borrower” and collectively, the “Borrowers”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Lender”).
 
 
BACKGROUND
 
A. The Borrowers and the Lender are parties to that certain Credit Agreement
dated as of June 30, 2014 (the “Credit Agreement”).  The terms defined in the
Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement.
 
B. The Borrowers have requested amendments to the Credit Agreement.
 
C. The Lender hereby agrees to amend the Credit Agreement subject to the terms
and conditions set forth herein.
 
 
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrowers and the Lender
agree as follows:
 
1. AMENDMENTS.
 
(a) All references to “Twin Disc International, S.A.” in the Credit Agreement
are deleted and replaced with references to “Twin Disc International, S.P.R.L.”
 
(b) The two references in the definitions of “Additional Covenant” in Section
1.1 of the Credit Agreement to “Article VI or VII” are deleted and replaced with
references to “Article VII or VIII.”
 
(c) The definition of “EBITDA” in Section 1.1 of the Credit Agreement is amended
in its entirety to read as follows:
 
 
“EBITDA” shall mean the sum of (i) Net Income plus (ii) solely with respect to
periods of four consecutive fiscal quarters ending on and including June 30,
2015 to and including March 25, 2016, $3,300,000, plus (iii)  to the extent
deducted in the calculation of Net Income, (a) interest expense, (b)
depreciation and amortization expense, and (c) income tax expense; provided,
however, such expenses are acceptable to the Lender in its discretion. For
purposes of calculating EBITDA for any period of four consecutive fiscal
quarters, if during such period any Borrower shall have consummated and closed
an acquisition permitted under Section 8.4, EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such acquisition occurred
on the first day of such period, with adjustments made by Parent and approved by
the Lender in its judgment (which approval shall not be unreasonably withheld),
all as determined for Parent and its Subsidiaries on a consolidated basis for
the four fiscal quarters ending on the date of determination, without
duplication, and in accordance with U.S. GAAP applied on a consistent basis.
 
2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT.  By the execution
and delivery hereof, the Borrowers represent and warrant that, as of the date
hereof:
 
(a) This First Amendment has been duly authorized, executed and delivered by
each of the Borrowers.  This First Amendment and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of each of
the Borrowers enforceable against such Borrower in accordance with their
respective terms, except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws generally
affecting the rights of creditors and subject to general equity principles.;
 
(b) The representations and warranties of the Borrowers contained in Article VI
of the Credit Agreement or any other Loan Document (in each case treating this
Amendment as a Loan Document), are true and correct on and as of the date
hereof; and
 
(c) No Default or Event of Default has occurred and is continuing.
 
3. CONDITIONS TO EFFECTIVENESS.  This First Amendment shall be effective at such
time as (a) each party hereto shall have received  a counterpart of this First
Amendment executed by each other party and (b) the Borrowers shall have
delivered to the Lender an executed copy of an amendment to the Prudential
Agreement conforming the definition of “EBITDA” therein to the definition
thereof in Section 1(b) above and in form reasonably satisfactory to the Lender
(and the Lender hereby acknowledges that an amendment in substantially the form
of Exhibit A hereto is satisfactory to it and hereby consents to such
amendment).
 
4. REFERENCE TO THE CREDIT AGREEMENT.
 
(a) Upon the effectiveness of this First Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as amended hereby.
 
(b) The Credit Agreement, as amended by the amendments referred to above, shall
remain in full force and effect and is hereby ratified and confirmed.
 
5. COSTS, EXPENSES AND TAXES.  The Borrowers agree to pay on demand all
reasonable costs and expenses of the Lender in connection with the preparation,
negotiation, execution and delivery of this Lender and the other instruments and
documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Lender with respect thereto).
 
6. EXECUTION IN COUNTERPARTS.  This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  For purposes of this First Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any party hereto to another
party by facsimile machine, telecopier or electronic mail is to be treated as an
original.  The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature page
thereto) so transmitted is to be considered to have the same binding effect as
an original signature on an original document.
 
7. GOVERNING LAW; BINDING EFFECT.  This Amendment shall be governed by, and
construed in accordance with, the laws of the state of New York.  This Amendment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.
 
8. HEADINGS.  Section headings in this First Amendment are included herein for
convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.
 
9. ENTIRE AGREEMENT.  The Credit Agreement, as amended by this First Amendment,
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements between the parties.  There are no related unwritten oral
agreements between the parties.
 
 
[signature pages follow]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this First Amendment is executed as of the date first set
forth above.
 
 
TWIN DISC, INCORPORATED
 
 
By:                                                                        
Name:                                              
Title:                                              
 
 
TWIN DISC INTERNATIONAL, S.P.R.L. (successor by conversion to Twin Disc
International, S.A.)
 
 
By:                                                                        
Name:                                              
Title:                                              
 



 
[Signature Page to First Amendment to Twin Disc
Credit Agreement]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, Lender
 
 
By:                                                                        
Name:                                              
Title:                                              
 


 


 
 


 



 
[Signature Page to First Amendment to Twin Disc
Credit Agreement]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
 
PRUDENTIAL AMENDMENT
 
 


 
 
[See attached.]
 
 


 
CHI:2937298.2



 
EXHIBIT A
 
 
 

--------------------------------------------------------------------------------

 

August 3, 2015
 
Twin Disc, Incorporated
1328 Racine Street
Racine, Wisconsin  53403
 
Attention: Mr. Jeffrey S. Knutson
 


 
 
Re:           Amendment No. 1 to Amended and Restated Note Purchase and Private
Shelf Agreement
 


 
Ladies and Gentlemen:
 
This letter amendment (this “Letter”) makes reference to that certain Amended
and Restated Note Purchase and Private Shelf Agreement dated as of June 30,
2014, the (“Note Agreement”), among The Prudential Insurance Company of America,
Prudential Investment Management, Inc., Pruco Life Insurance Company, Pruco Life
Insurance Company of New Jersey, Security Benefit Life Insurance Company, Inc.,
Prudential Annuities Life Assurance Corporation, Mutual of Omaha Insurance
Company (collectively, the “Holders” and each, a “Holder”) and Twin Disc,
Incorporated, a Wisconsin corporation (the “Company”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Note Agreement, as amended hereby.


The Company has requested that the Holders amend the Note Agreement as set forth
below.  Subject to the terms and conditions hereof, the Holders are willing to
agree to such requests.
 
Accordingly, and in accordance with the provisions of paragraph 11C of the Note
Agreement, the parties hereto agree as follows:
 
SECTION 1.                                Amendments. Effective upon the
Effective Date (as defined in Section 2 below), the Holders party hereto and the
Company agree that the Note Agreement is amended as follows:
 
1.1 The definition of “Credit Agreement” in paragraph 10B of the Note Agreement
is amended and restated in its entirety as follows:
 
 
“Credit Agreement” shall mean the Credit Agreement, dated as of June 30, 2014 by
and among the Company, Twin Disc International, S.A., a Belgian corporation, and
Bank, as amended by the First Amendment to Credit Agreement and as further
amended, restated, supplemented or otherwise modified from time to time.
 



 
00137059.DOCX v.3
 
 
 

--------------------------------------------------------------------------------

 

1.2 The definition of “EBITDA” in paragraph 10B of the Note Agreement is amended
and restated in its entirety as follows:
 
“EBITDA” shall mean the sum of (i) Net Income plus (ii) solely with respect to
periods of four consecutive fiscal quarters ending on and including June 30,
2015 to and including March 25, 2016, $3,300,000, plus (iii) to the extent
deducted in the calculation of Net Income, (a) interest expense, (b)
depreciation and amortization expense, and (c) income tax expense; provided,
however, such expenses are acceptable to the Required Holder(s) in their
discretion.  For purposes of calculating EBITDA for any period of four
consecutive quarters, if during such period the Company or any Subsidiary shall
have consummated and closed an acquisition permitted under paragraph 6C, EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such acquisition occurred on the first day of such period, with adjustments made
by the Company and approved by the Required Holder(s) in their judgment (which
approval shall not be unreasonably withheld), all as determined for the Company
and its Subsidiaries on a consolidated basis for the four fiscal quarters ending
on the date of determination, without duplication, and in accordance with
generally accepted accounting principles applied on a consistent basis.
 
1.3 Paragraph 10B of the Note Agreement is amended by adding the following new
definition thereto in alphabetical order:
 
“First Amendment to Credit Agreement”  shall mean the First Amendment to Credit
Agreement, dated as of July 31,2015 by and among the Company, Twin Disc
International, S.P.R.L., successor by conversion to Twin Disc International, S.A
and the Bank.
 
SECTION 2.                                Effectiveness.  The amendments in
Section 1 of this Letter shall become effective on the date (the “Effective
Date”) of satisfaction of the following:
 
(a)           Receipt by each Holder party hereto copies of counterparts of this
Letter executed by the Company and the Required Holders; and
 
(b)           Receipt by each Holder party hereto of (i)  a copy of the First
Amendment to Credit Agreement duly executed by the Company, Twin Disc
International, S.P.R.L., successor by conversion to Twin Disc International,
S.A.. and the Bank and (ii) a copy of a consent under the Credit Agreement
consenting to the amendments set forth herein and otherwise in form and
substance reasonably satisfactory to the Required Holders, duly executed by the
Bank, and such consent shall be in full force and effect.
 
 
SECTION 3.                                Representations and Warranties. The
Company represents and warrants to the Holders that, after giving effect hereto
(a) each representation and warranty set forth in paragraph 8 of the Note
Agreement is true and correct as of the date of the execution and delivery of
this Letter by the Company with the same effect as if made on such date (except
to the extent such representations and warranties expressly refer to an earlier
date, in which case they were true and correct as of such earlier date), (b) no
Event of Default or Default exists and
 



 
00137059.DOCX
v.3                                                                    2
 
 
 

--------------------------------------------------------------------------------

 

(c) neither the Company nor any of its Subsidiaries has paid or agreed to pay,
and neither the Company nor any of its Subsidiaries will pay or agree to pay,
any fees or other consideration to any Person in connection with the amendments
or consents referenced in Section 2(b) hereof.
 
SECTION 4.                                Reference to and Effect on Note
Agreement.  Upon the effectiveness of the amendments made in this Letter, each
reference to the Note Agreement in any other document, instrument or agreement
shall mean and be a reference to the Note Agreement as modified by this
Letter.  Except as specifically set forth in Section 1 hereof, the Note
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.  The Company hereby represents and warrants that all
necessary or required consents to this Letter have been obtained and are in full
force and effect.  Except as specifically stated in Section 1 of this Letter,
the execution, delivery and effectiveness of this Letter shall not (a) amend the
Note Agreement or any Note, (b) operate as a waiver of any right, power or
remedy of the holder of any Note, or (c) constitute a waiver of, or consent to
any departure from, any provision of the Note Agreement or any Note at any
time.  The execution, delivery and effectiveness of this Letter shall not be
construed as a course of dealing or other implication that any Holder has agreed
to or is prepared to grant any amendments to the Note Agreement or any Note in
the future, whether or not under similar circumstances.
 
SECTION 5.                                Expenses. The Company hereby confirms
its obligations under the Note Agreement, whether or not the transactions hereby
contemplated are consummated, to pay, promptly after request by any Holder, all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by the Holders in connection with this Letter or the
transactions contemplated hereby, in enforcing any rights under this Letter, or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Letter or the transactions contemplated
hereby.  The obligations of the Company under this Section 5 shall survive
transfer by any Holder of any Note and payment of any Note.
 
SECTION 6.                                Governing Law.  THIS LETTER SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE WHICH WOULD
OTHERWISE CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED OTHER THAN IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 7. Counterparts; Section Titles.  This Letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together  shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Letter by facsimile or electronic transmission shall be effective as delivery of
a manually executed counterpart of this Letter. The section titles contained in
this Letter are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
 
 
[remainder of page intentionally left blank; signature page follows]
 



 
00137059.DOCX
v.3                                                                    3
 
 
 

--------------------------------------------------------------------------------

 

Very truly yours,
 


 


 
THE PRUDENTIAL INSURANCE COMPANY
 
   OF AMERICA
 


 


 


 
By: ___________________________________
 
Vice President
 


 
PRUDENTIAL INVESTMENT MANAGEMENT INC.
 


 


 


 
By: ___________________________________
 
Vice President
 


 
PRUCO LIFE INSURANCE COMPANY
 
 


 
By:  ___________________________________
Assistant Vice President








PRUCO LIFE INSURANCE COMPANY OF
           NEW JERSEY




By:  ___________________________________
     Assistant Vice President

00137059.DOCX
v.3                                                       Signature Page
Amendment No. 1 to  Amended and Restated Twin Disc Note Agreement
 
 

--------------------------------------------------------------------------------

 

SECURITY BENEFIT LIFE INSURANCE
  COMPANY, INC.


By:           Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:           Prudential Private Placement Investors, Inc.
(as its General Partner)




By:  ______________________________
Vice President






PRUDENTIAL ANNUITIES LIFE
   ASSURANCE CORPORATION


By:           Prudential Investment Management, Inc.,
(as Investment Manager)




By:______________________________
Vice President






MUTUAL OF OMAHA INSURANCE
  COMPANY


By:           Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:           Prudential Private Placement Investors, Inc.
(as its General Partner)




By:  ______________________________
Vice President

00137059.DOCX
v.3                                                       Signature Page
Amendment No. 1 to  Amended and Restated Twin Disc Note Agreement
 
 

--------------------------------------------------------------------------------

 

THE LETTER IS AGREED TO
 
AND ACCEPTED BY:
 
 
TWIN DISC, INCORPORATED
 




By: ______________________________
Name: ___________________________
Title: ____________________________



00137059.DOCX
v.3                                                       Signature Page
Amendment No. 1 to  Amended and Restated Twin Disc Note Agreement
 
 

--------------------------------------------------------------------------------

 
